         Case 1:20-cv-02262-EGS Document 85 Filed 11/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 TERESA RICHARDSON, et al.


                   Plaintiffs,

        v.                                      Civil Docket No. 20-cv-2262 (EGS)

 DONALD J. TRUMP, et al.,


                   Defendants.


  NOTICE OF DATA IN RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER

       Pursuant to the Court’s October 30, 2020 Order, Defendants provide the Court with “data

on the absolute number of Inbound Ballots and Outbound Ballots captured in the Election Mail

processing scores data produced pursuant to th[e] Court’s October 27, 2020 Minute Order.”


Dated: November 1, 2020            Respectfully submitted,

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ERIC R. WOMACK
                                   Assistant Director, Federal Programs Branch

                                   /s/ John Robinson
                                   JOSEPH E. BORSON
                                   KUNTAL CHOLERA
                                   ALEXIS ECHOLS
                                   DENA M. ROTH
                                   JOHN ROBINSON (D.C. Bar No. 1044072)
                                   Trial Attorneys
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L. Street, NW
                                   Washington D.C. 20005
                                   (202) 616-8489
                                   john.j.robinson@usdoj.gov

                                   Attorneys for Defendants
